Citation Nr: 1325239	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  08-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for bilateral shin splints.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2003.

The appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decision issued by the RO in St. Petersburg, Florida, which denied service connection claims for bilateral shin splints, a bilateral knee disability, a low back disability, hearing loss, vision problems and posttraumatic stress disorder (PTSD).  In April 2007, the Veteran filed a timely notice of disagreement (NOD) with all denials.  The RO issued a statement of the case (SOC) in March 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2008. 

In a September 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective October 30, 2006.  In a March 2012 rating decision, the RO granted service connection for bilateral hearing loss and awarded a noncompensable rating effective October 30, 2006.  As the benefit sought on appeal with respect to each claim for service connection) has been granted, such matters are no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In June 2012, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.  During that hearing, the Veteran submitted new evidence with a waiver of RO review of this evidence in the first instance.

The Board's disposition of the claim for service connection for vision problems is set forth below.  The service connection claims for bilateral shin splints, a bilateral knee disability and a low back disability are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDING OF FACT

During the June 26, 2012, Board hearing, the Veteran withdrew from appeal the claim for service connection for vision problems.


CONCLUSION OF LAW

The criteria for withdrawal of appeal for the claim of service connection for vision problems by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).  

On June 26, 2012, prior to the promulgation of a decision in the appeal, the Veteran, at a Travel Board hearing, withdrew from appeal the claim of service connection for vision problems.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to the claim of service connection for vision problems.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.


ORDER

The appeal as to the claim for service connection for vision problems is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision with respect to these matters.

The Veteran served on active duty from August 2000 to August 2003.  His Department of Defense Form 214 reflects that he earned a Parachutist Badge.  He has testified to performing over 16 jumps when carrying up to 200 pounds of equipment.  He alleges that the cumulative impact of these landings, as well as performing other rigorous military duties involving running and heavy lifting, have resulted in disability of the knees, the low back and the shins.  He recalls that, on one instance, he landed directly on his knees. 

The Veteran's service treatment records (STRs) reflect his treatment for shin splints when running in June 2000.  The Veteran has also presented a copy of a sick slip, dated March 10 (year unknown), reflecting a shin splint injury.  An October 2007 VA clinic record reflects his complaint of bilateral knee pain which began prior to service discharge as well as intermittent low back pain since service.  The Veteran has recently submitted the results from a March 2012 magnetic resonance imaging (MRI) scan of the lumbar spine which was interpreted as showing small posterior disc protrusion at L5-S1, mild bilateral neural foramina stenosis, and mild disc desiccation.

A VA examiner in September 2011 found that there was no pathology to render a diagnosis of bilateral shin splints.  This examiner referred to a VA Los Angeles Sick Slip dated April 29, 2010 for sharp pain which is not associated with the claims folder.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion be obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has held that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court cited a statement by Representative Evans (146 Cong. Rec. H9912, H9917 (2000)) as reflecting congressional intent of the low threshold requirement:

"if a veteran's military records indicate he served as a paratrooper, making multiple jumps during service in Vietnam and the veteran now has evidence of arthritis of the knees that he indicates was due to these jumps, VA will be required to obtain a medical opinion as to whether it is as likely as not that his current arthritis is related to his military service").

Given the Veteran's military duties and assertions described above, the Board finds that a VA examination and medical opinion for each claimed disability-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale-would be helpful in resolving the claims for service connection for bilateral knee disability, low back disability and bilateral shin splints.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon, supra.

Accordingly, the RO should arrange for the Veteran to undergo VA examination by an appropriate physician  at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause may result in denial of the claims for service connection   See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to undertaking appropriate action to obtain medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

The claims file currently includes outpatient treatment records from the West Los Angeles VA Medical Center (VAMC) since June 11, 2008.  In September 2011, the VA examiner referred to an April 29, 2010 sick slip for shin pain which is not associated with the claims folder.  The Veteran has recently submitted a VA lumbar spine MRI report in 2012.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the foregoing information, it appears that there are outstanding records pertaining to treatment at the West Los Angeles VAMC.  Hence, on remand, the RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West Los Angeles VAMC since June 11, 2008, following the current procedures prescribed in 38 C.F.R. § 3.159(c), as regards requests for records from Federal facilities.

The RO also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

The record reflects that the Veteran has received private treatment at Kaiser Permanente.  See VA clinic record dated January 25, 2008.  These records may be relevant to his claims, particularly since the VA examiner in September 2011 found no pathology to support a diagnosis of bilateral shin splint disability.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claims should include consideration of all evidence added to the record since the RO's last adjudication of this claim-to include, for the sake of efficiency, that submitted directly to the Board, notwithstanding the waiver of initial RO consideration of the evidence.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the West Los Angeles VAMC since June 11, 2008, to include a reported sick slip for shin pain on April 29, 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2012) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records, including all post-service medical records from Kaiser Permanente.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2012).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination , by an appropriate physician, at a VA medical facility.  The entire claims file must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner is first requested to identify the all current disabilities of the knees, the low back and the shins.  Then, with respect to each such diagnosed disability, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service, to particularly include the cumulative impact of the Veteran's history of 16 parachute jumps and performing vigorous military duties.

In rendering each requested opinion, the examiner should specifically consider all testing results and medical records, as well as the Veteran's assertions regarding submitted in support of the Veteran's claim, to include the Veteran's history of 16 parachute jumps carrying heavy loads, an instance of one parachute jump landing directly on his knees, his military duties involving rigorous training and carrying heavy equipment, and experiencing bilateral shin pain when running; and as to the in-service onset of recurrent shin splint pain when running, bilateral knee pain prior to discharge, and intermittent low back pain since service. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all evidence (to particularly include all that added to the record since the RO's last adjudication of these claims) and legal authority.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


